Exhibit 10.1

 

LOGO [g564622g61b09.jpg]

Chiasma, Inc.

460 Totten Pond Road

Suite 530

Waltham, MA 02451

February 23, 2018

William Ludlam, M.D, Ph.D.

Re: Amended and Restated Executive Employment Letter

Dear William:

This amended and restated letter agreement (the “Agreement”) confirms the terms
and conditions of your employment with Chiasma, Inc. (the “Company”) effective
February 23, 2018 (the “Effective Date”). It amends, restates and supersedes in
all respects your employment agreement with the Company dated August 7, 2015
(the “Prior Agreement”) as of the Effective Date, provided that your
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement with
the Company dated May 8, 2015 (the “Restrictive Covenant Agreement”) shall
remain in full effect as modified by this Agreement.

1.    Position. You will continue to serve as the Company’s Senior Vice
President, Clinical and Medical Affairs and report to the Company’s Chief
Executive Officer (the “CEO”). This is a full-time exempt position. Unless
otherwise agreed to by the Company’s Chief Executive Officer (the “CEO”), it is
understood that you may work remotely from your home office in New Jersey,
except that you are expected to work from the Company’s headquarters in
Massachusetts on an as-needed basis (as determined by the CEO) and engage in
Company travel on an as-needed basis (the “Remote Work Arrangement”). It is
understood and agreed that, while you render services to the Company, you will
not engage in any other employment, consulting or other business activities
(whether full-time or part-time), unless you first obtain the Company’s
approval. It is understood and agreed that you may serve on one other board but
only if such outside board service does not present a conflict or potential
conflict of interest as determined in good faith by the CEO or the Company’s
Board of Directors (the “Board”). You also may engage in religious, charitable
and other community activities, including your current position as a bishop in
your church in New Jersey (the “Church Position”), so long as such activities do
not interfere or conflict with your obligations to the Company. Upon the ending
of your employment, you shall immediately resign from any other position(s) to
which you were elected or appointed in connection with your employment.

2.    Salary. Effective January 1, 2018, the Company will pay you a base salary
at a rate equivalent to $380,000 per year, payable in accordance with the
Company’s standard payroll schedule and subject to applicable deductions and
withholdings. Your base salary will be subject to periodic review and adjustment
at the Company’s discretion.

3.    Annual Bonus. You will be eligible to receive an annual performance bonus.
The Company will target the bonus at up to 30% of your annual salary rate (the
“Bonus Target’). The actual bonus percentage is discretionary and will be
subject to the Company’s assessment of your performance, as well as business
conditions at the Company. The bonus also will be subject to your employment for
the full period covered by the bonus, approval by and adjustment at the
discretion of the Board and the terms of any applicable bonus plan. The Company
expects to review your job performance on an annual basis and to discuss with
you the criteria which the Company will use to assess your performance for bonus
purposes. The Board may also make adjustments in the targeted amount of your
annual performance bonus. The Company will pay any bonus no later than 75 days
after the end of the period covered by the bonus.

4.    Business Travel/Expenses. The Company will reimburse you for travel and
other business expenses consistent with the terms and conditions of the
Company’s expense reimbursement policies.



--------------------------------------------------------------------------------

William Ludlam

February 23, 2018

Page 2

5.    Benefits/Vacation. You will continue to be eligible to participate in the
employee benefits and insurance programs generally made available to the
Company’s full-time employees. You will be eligible for up to 18 days of
vacation per year, which shall accrue on a prorated basis. Other provisions of
the Company’s vacation policy are set forth in the policy itself.

6.    Stock Options. The Board has granted you an option for the purchase of
52,011 shares of common stock of the Company, with an exercise price equal to
the closing trading price on the date of the grant (the “Time-Based Option”).
The Time-Based Option shall vest in equal quarterly installments over the 4-year
period following the date of the grant, as described in more detail in the
applicable stock option agreement to be provided by the Company, provided that
you remain employed by the Company on each such vesting date. The Board also has
granted you an option for the purchase of 18,189 shares of common stock of the
Company, with an exercise price equal to the closing trading price on the date
of the grant (the “Performance Option”). The vesting of the Performance Option
shall be subject to performance-based parameters described in the applicable
stock option agreement to be provided by the Company. Your eligibility for these
stock options will be governed by the Company’s 2015 Stock Incentive Plan and
the associated stock option agreements required to be entered into by you and
the Company (the “Equity Documents”). Your stock options granted prior to the
date of this letter shall also remain subject to the applicable Equity
Documents.

7.    At-Will Employment. Your employment is “at will,” meaning you or the
Company may terminate it at any time for any or no reason.

8.    Termination Benefits.

a.    In the event of the termination of your employment for any reason, the
Company shall pay you your base salary through your last day of employment (the
“Date of Termination”), for any accrued but unused vacation and the amount of
any documented expenses properly incurred by you on behalf of the Company prior
to any such termination and not yet reimbursed (the “Accrued Obligations”).

b.    “Cause” means: (i) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (ii) your material
breach of your material responsibilities to the Company, including your failure
to adhere to the Remote Work Arrangement, or your willful failure to comply with
the lawful directives of the Board or written policies of the Company;
(iii) breach by you of your representations, warranties, covenants and/or
obligations under this Agreement (including the Restrictive Covenant Agreement);
(iv) material misconduct by you which seriously discredits or damages the
Company or any of its affiliates, and/or (v) nonperformance or unsatisfactory
performance of your duties or responsibilities to the Company as determined in
good faith by the Company after (in the case of subsection (v) only) written
notice to you and a reasonable opportunity to cure that shall not exceed thirty
(30) days.

c.    A “Change in Control” means the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficial own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction). Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue
Code, a Change in Control must also satisfy the requirements of Treas. Reg.
Section l. 409A-3(a)(5).

d.    “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your Base Salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; or (iii) a
change of more than 60 miles



--------------------------------------------------------------------------------

William Ludlam

February 23, 2018

Page 3

in the Company location to which you report (which is currently the Company’s
headquarters in Massachusetts) (each a “Good Reason Condition”). Notwithstanding
the foregoing, a suspension of your responsibilities, authority and/or duties
for the Company during any portion of a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities shall not be a Good
Reason Condition. Good Reason Process shall mean that (i) you reasonably
determine in good faith that a Good Reason Condition has occurred; (ii) you
notify the Company in writing of the occurrence of the Good Reason Condition
within 30 days of the occurrence of such condition; (iii) you cooperate in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the Good Reason Condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) you terminate employment within 30 days after the end of the Cure
Period. If the Company cures the Good Reason Condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

e.    In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case within 12 months after
the occurrence of the first event constituting a Change in Control (a “Change in
Control Termination”) and provided you (i) enter into, do not revoke and comply
with the terms of a separation agreement in a form provided by the Company which
shall include a general release of claims against the Company and related
persons and entities (the “Release”), within the time period required by the
Release but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company or any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your base salary for the six
(6) month period that immediately follows the Date of Termination; (b) payment
of one-half (1/2) of your Bonus Target for the year in which the Change in
Control occurs ((a) and (b), the “Severance Payments”); (c) all of the unvested
shares subject to time based vesting (which, to avoid doubt, includes shares
underlying the Performance Option to the extent the applicable performance
milestones are satisfied by the effective date of a Change in Control
Termination and excludes shares underlying the Performance Option that are
subject to satisfaction of performance milestones to the extent that any defined
performance milestone has not been satisfied as of the effective date of the
Change in Control Termination) pursuant to the stock options granted to you by
the Company shall immediately vest and become exercisable as of the Date of
Termination; and (d) if elected, continuation of group health plan benefits to
the extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and you as in effect on the Date
of Termination until the earlier of (i) the date that is six (6) months after
the Date of Termination; and (ii) the date you become eligible for health
benefits through another employer or otherwise become ineligible for COBRA. This
Section 8(e) shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control.

 

a. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case other than a Change in
Control Termination, and in either case provided you (i) enter into, do not
revoke and comply with the terms of the Release within 60 days after the Date of
Termination; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee or officer, that you then hold
with the Company and any affiliate of the Company; and (iii) return all Company
property and comply with any instructions related to deleting and purging
duplicates of such Company property, the Company will provide you with the
following “Termination Benefits”: (a) continuation of your then current base
salary for the six (6) month period that immediately follows the Date of
Termination (the “Severance Payments”); and (b) if elected, continuation of
group health plan benefits to the extent authorized by and consistent with 29
U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the regular
premium for such benefits shared in the same relative proportion by the Company
and you as in effect on the Date of Termination until the earlier of (i) the
date that is six (6) months after the Date of Termination; and (ii) the date you
become eligible for health benefits through another employer or otherwise become
ineligible for COBRA.

 

b.

The Severance Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Payments shall begin to be paid in the
second calendar year. In the event you miss a regular payroll period between the
Date of Termination and



--------------------------------------------------------------------------------

William Ludlam

February 23, 2018

Page 4

 

  first Severance Payment date, the first Severance Payment shall include a
“catch up” payment. Solely for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, each Severance Payment is considered a separate
payment.

9. Termination of Employment as a Result of Death, Disability, Termination by
the Company for Cause or Resignation without Good Reason. In the event your
employment is terminated as a result of your (i) death, (ii) Disability,
(iii) termination for Cause by the Company; or (iv) resignation without Good
Reason, you will be entitled to the Accrued Obligations but you will not be
entitled to Termination Benefits. “Disability” means that, as a result of your
mental or physical illness, you are unable to perform (with or without
reasonable accommodation in accordance with the Americans with Disabilities Act)
the duties of your position pursuant to this Agreement for a period of a minimum
of ninety (90) consecutive days.

10. Confidential Information and Restricted Activities. The Restrictive Covenant
Agreement remains in full effect, is incorporated by reference herein, and is
hereby revised by adding the following two Sections:

20. Protected Disclosures. I understand that nothing contained in this Agreement
limits my ability to communicate with any federal, state or local governmental
agency or commission, including to provide documents or other information,
without notice to the Company. I also understand that nothing in this Agreement
limits my ability to share compensation information concerning myself or others,
except that this does not permit me to disclose compensation information
concerning others that I obtain because my job responsibilities require or allow
access to such information.

21. Defend Trade Secrets Act of 2016. I understand that pursuant to the federal
Defend Trade Secrets Act of 2016, I shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

You agree without reservation that the restraints in the Restrictive Covenant
Agreement are necessary for the reasonable and proper protection of the Company
and its affiliates, and that each and every one of the restraints is reasonable
in respect to subject matter, length of time and geographic area. You further
agree that, were you to breach any of the covenants contained in this Agreement
or the Restrictive Covenant Agreement, in addition to the Company’s other legal
and equitable remedies, the Company may suspend or cease any Termination
Benefits to which you might otherwise be entitled. Any such suspension or
termination of the Termination Benefits by the Company in the event of a breach
by you shall not affect your ongoing obligations to the Company.

11.    Taxes; Section 409A; Section 280G; Section 4099.

a.    All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.

b.    Anything in this Agreement to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Section 409A of the Code,
the Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first



--------------------------------------------------------------------------------

William Ludlam

February 23, 2018

Page 5

payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule. All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by you during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section l. 409A- l (h). The
Company and you intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The Company makes no representation or warranty
and shall have no liability to you or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

c.    Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for your benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which you become subject to the excise
tax imposed by Section 4999 of the Code; provided that such reduction shall only
occur if it would result in you receiving a higher After Tax Amount (as defined
below) than you would receive if the Aggregate Payments were not subject to such
reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits; provided that in the case of all the foregoing
Aggregate Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.2800-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-l, Q&A-24(b)
or (c).

(i)    For purposes of this subsection(c), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on you as a result of your receipt of the
Aggregate Payments. For purposes of determining the After Tax Amount, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(ii)    The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to subsection(c) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within 15
business days of the Date of Termination, if applicable, or at such earlier time
as is reasonably requested by the Company or you. Any determination by the
Accounting Firm shall be binding upon the Company and you.



--------------------------------------------------------------------------------

William Ludlam

February 23, 2018

Page 6

12. Interpretation, Amendment and Enforcement. This Agreement, including the
Restrictive Covenant Agreement and the Equity Documents, constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company, including without limitation the Prior Agreement. The terms of
this Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute.

13. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate at any
time, or to any person or entity with whom the Company shall hereafter effect a
reorganization, consolidate with, or merge into or to whom it transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon you and the Company, and each of your and its
respective successors, executors, administrators, heirs and permitted assigns.

14. Miscellaneous. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and the CEO of
the Company. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.

15. Other Terms. By signing this Agreement, you represent to the Company that
you have no contractual commitments or other legal obligations that would or may
prohibit you from performing your duties for the Company.

Please acknowledge, by signing below, that you have accepted this Agreement.

Very Truly Yours,

/s/ Mark J. Fitzpatrick                            

Mark J. Fitzpatrick

President and Chief Executive Officer

Chiasma, Inc.



--------------------------------------------------------------------------------

I have read and accept this amended and restated employment offer:

 

    /s/ William H. Ludlam     2/26/18 William Ludlam     Date